CONCURRING OPINION BY
FITZGERALD, J.:
¶ 11 join in all respects with the learned majority’s resolution of the first and third *1280issues. I also join in the result reached by the majority on the second issue regarding the award of fifteen percent in attorneys’ fees. Although I agree that PNC Bank v. Bolus, 440 Pa.Super. 372, 655 A.2d 997 (1995), is inapplicable, I write separately to emphasize that, nonetheless, such awards of attorneys’ fees should never be automatic, regardless of the language in the contract.
¶ 2 In Dollar Bank, Fed. Savs. Bank v. Northwood Cheese Co., 431 Pa.Super. 541, 637 A.2d 309 (1994), upon which the majority relies, this Court acknowledged, “[I]f the judgment as entered is for items clearly within the judgment note, but excessive in amount, the court will modify the judgment and cause a proper judgment to be entered.” Id. at 314 (citing Colony Fed. Savs. & Loan Ass’n v. Beaver Valley Eng’g Supplies Co., 238 Pa.Super. 540, 361 A.2d 343, 347 (1976)).4 That the fifteen percent in attorney’s fees were authorized by warrant of attorney was but a factor, though a significant one, in the Dollar Bank Court’s analysis of whether the judgment was excessive. See id. (noting also that the appellant failed to cite to evidence of record or argue sufficiently as to why the attorneys’ fees were excessive, and that a voluminous record accompanied the case). In the instant case, considering the warrant of attorney and the majority’s observation that RAIT “extended considerable grace to E Pointe” at first, resorting to enforcement only after E Pointe’s second default, I agree that the fifteen percent award of attorneys’ fees was not excessive based on the facts of this case alone.

. The Court also noted, “If the judgment was entered for an amount which was grossly excessive, the judgment must be stricken in its entirety.’’ Id.